 
Waiver and Release Agreement
 
This Waiver and Release Agreement (“Release”), undersigned and dated as of
January 5, 2010, is entered into by and between NorthWestern Corporation d/b/a
NorthWestern Energy, a Delaware corporation with its principal place of business
located at 3010 West 69th Street, Sioux Falls, South Dakota, 57108, its
officers, agents, directors, employees, successors, subsidiaries, insurers,
parents and/or affiliated companies, and assigns (“NorthWestern” or “Company”)
and Miggie E. Cramblit (“Cramblit” or “You”), a South Dakota resident, to settle
all issues in connection with the severance of Cramblit’s employment
relationship with the Company. NorthWestern and Cramblit are collectively
referred to herein as the “Parties.”
 
NOW, THEREFORE, in consideration of the foregoing premises and further in
consideration of the mutual covenants, conditions, and agreements contained in
this Release and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1. Benefits Payable. In exchange for this Release, Cramblit will receive a
severance payment of $285,000.00 (Two Hundred Eighty Five Thousand Dollars),
less all applicable taxes, consistent with the Company’s Executive Severance
Plan, to be paid in the next regularly scheduled payroll cycle occurring no more
than 15 business days after January 5, 2010.
 


In addition to this severance payment, Cramblit will be eligible to receive for
a 2009 incentive award in accordance with the terms of the 2009 Annual Incentive
Plan, and paid at the same time as other participants in the Plan are paid, but
in any event, no later than March 15, 2010. Such award will be calculated
assuming a personal performance factor of 100 percent and an individual
performance rating of at least “meets expectations”.  Such an award may be
subject to taxes.
 
Cramblit explicitly waives any right to receive shares of NorthWestern common
stock after January 5, 2010.
 
With respect to COBRA continuation premiums, for the 12 (twelve)-month period
starting February 1, 2010, and continuing until February 1, 2011, NorthWestern
will continue to pay the same percentage of premiums as it was paying for group
medical and other group insurance coverage subject to COBRA continuation
immediately prior to the date of separation from the Company. For the same
12(twelve) month period, Cramblit will pay the employee portion of such COBRA
premiums and will be reimbursed by the Company for each COBRA premium she pays
in the first regularly scheduled pay period of each applicable month, less all
applicable taxes. Notwithstanding the foregoing, Cramblit shall no longer be
entitled to such reimbursement of COBRA premiums under this Release if she
becomes eligible for medical coverage under another employer’s group medical
plan(s).
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 1 of 9

--------------------------------------------------------------------------------


Outplacement services with a service provider of Cramblit’s choice will be
provided up to $12,000.00 (Twelve Thousand Dollars) during the 12 (twelve) month
period following the date employment has ended.  As additional outplacement
services, Cramblit may receive reimbursement for up to $7,500.00 (Seven Thousand
Five Hundred Dollars) for the actual cost of packing and/or moving her personal
belongings.  Any payments for such outplacement services, including the costs of
packing and/or moving of personal belongings, will be grossed up for tax
purposes, according to normal NorthWestern policies.
 
In addition to these outplacement services, Cramblit will have access to the
equivalent of 5 (five) one-hour coaching sessions with Thrive consultants Susan
Clarke and/or CrisMarie Campbell between January 5, 2010 and February 26, 2010.
 
Cramblit will retain such interests as she may have as a former employee of
NorthWestern in any NorthWestern benefit plans, including, but not limited to,
any pension or 401(k) plans. Cramblit shall further retain such rights as she
may have to elect to continue certain medical and other benefits under COBRA and
comparable state laws or as a retiree.
 
Cramblit will retain all rights and claims she has under the Indemnification
Agreement between the Parties dated November 16, 2009, which agreement shall
remain in full force and effect in accordance with its terms.
 
2. Employment Severance. Cramblit’s last date of employment was January 5, 2010
(the “Severance Date”), and she is signing this Waiver and Release, effective
after her employment ended.
 
3. Claims Released. In exchange for the benefits payable, Cramblit, for herself
and for her heirs, executors, administrators, successors, assigns, and trustees,
irrevocably and unconditionally covenants not to sue and releases NorthWestern;
its current, former, and future parent, subsidiary, and related companies; its
current and former directors, trustees, officers, employees, agents, attorneys,
successors, and assigns; and all persons acting by, through, under, or in
concert with any of them (the “Released Parties”) from all actions, causes of
action, suits, debts, charges, complaints, claims, obligations, promises,
contracts, agreements, controversies, damages, judgments, rights, costs, losses,
expenses, liabilities, and demands of any nature, whether known or unknown,
whether actual or potential, whether specifically mentioned herein or not, in
law or equity, whether statutory or common law, whether federal, state, local,
or otherwise, as a result of any act that has occurred, including, without
limitation, any claim that Cramblit may have arising out of or related to her
employment with or separation from NorthWestern (“Claims”), except Cramblit is
not releasing any former employee whose employment was terminated during May
2009 for any claims arising after the date of his or her termination of
employment.
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 2 of 9

--------------------------------------------------------------------------------


Cramblit is releasing the following claims which include, without limitation,
claims under her original employment terms, which are canceled as of the
Severance Date with no further benefits or payments to be provided
thereunder:  any and all claims under the WARN Act, as amended; any and all
claims of wrongful discharge or breach of contract; any and all claims for
equitable estoppel, except as provided in Section 1 above; any and all claims
for employee benefits, including, but not limited to, any and all claims under
the Employee Retirement Income Security Act of 1974, as amended; any and all
claims of employment discrimination on any basis, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964, as amended,
under the Age Discrimination in Employment Act of 1967, as amended, under the
Older Worker’s Benefit Act, under the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, under the Civil Rights Act of 1991, as amended, under the Americans with
Disabilities Act of 1990, as amended, under the Family and Medical Leave Act of
1993, under the Immigration Reform and Control Act of 1986, as amended; any and
all claims under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201,
et seq.; any and all claims under any federal, state, or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith; any claim filed in NorthWestern’s bankruptcy
proceedings; any and all claims under any other federal, state, or local labor
law, civil rights law, fair employment practices law, or human rights law; any
and all claims of slander, libel, defamation, invasion of privacy, intentional
or negligent infliction of emotional distress, intentional or negligent
misrepresentation, fraud, or prima facie tort; and any and all claims for
monetary recovery, including, but not limited to, back pay, front pay,
liquidated, compensatory, and punitive damages, and attorney fees, expert fees,
disbursements, and costs against the Released Parties that Cramblit ever had,
now has, or hereafter can, shall, or may have for, upon, or by reason of any
matter, cause, or thing whatsoever from the beginning of time to the date of
Cramblit’s execution of this Release. Cramblit will never file any lawsuit,
complaint, or claim involving such released matters. Cramblit represents that
she has not filed any administrative charge of discrimination to date. However,
notwithstanding any other provision herein, Cramblit acknowledges that this
waiver of claims only applies to claims she is legally permitted to release and,
as such, does not preclude her from filing a charge of discrimination, though
she will not be able to recover any damages if she does file such a charge or if
she has filed such a charge.
 
Notwithstanding any provision to the contrary, this subsection shall not apply
to the following:  (a) challenges to the ADEA release to the extent, if any,
prohibited by applicable law; (b) claims to enforce Cramblit’s rights under this
Release; (c) claims that cannot legally be released under applicable law; (d) to
claims by Cramblit for benefits under benefit plans in which she maintains an
interest as a former employee of NorthWestern; (e) all rights or claims of
contribution and of indemnification Cramblit may have under the Indemnification
Agreement between NorthWestern and Cramblit dated November 16, 2009; (f) all
additional or other rights and claims of contribution and indemnification
Cramblit may have whether under this Release, under NorthWestern’s Bylaws, by
common law, by statute, or otherwise; and (g) all rights or claims Cramblit may
have under any policies of directors and officers liability insurance.
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 3 of 9

--------------------------------------------------------------------------------


NorthWestern hereby releases Cramblit and her heirs, successors, or assigns from
all actions, causes of action, suits, debts, charges, complaints, claims,
obligations, promises, contracts, agreements, controversies, damages, judgments,
rights, costs, losses, expenses, attorney fees, liabilities, and demands of any
nature, whether known or unknown, whether actual or potential, whether
specifically mentioned herein or not, in law or equity, whether statutory or
common law, whether federal, state, local, or otherwise, as a result of any act
that has occurred (all hereinafter referred to as “NorthWestern Claims”).
NorthWestern will never file any lawsuit, complaint, or claim based on any
NorthWestern Claims, and NorthWestern will withdraw with prejudice any such
lawsuit. Notwithstanding any provision to the contrary, this subsection shall
not apply to (a) claims to enforce NorthWestern’s rights under this Release or
(b) claims that Cramblit has committed fraud or willful misconduct.
 
4. No Admission of Liability. This Release is not an admission of guilt or
wrongdoing by any released party. Cramblit acknowledges that she has not
suffered any age or other discrimination or wrongful treatment by any released
party.
 
5. Consideration of Release. NorthWestern has advised Cramblit, in writing, to
take this Release home, read it, and carefully consider all of its terms before
signing it. NorthWestern has offered Cramblit 21 (twenty-one) days in which to
consider this Release. Cramblit waives any right she may have to additional time
beyond this consideration period within which to consider this Release. Cramblit
understands that she has 7 (seven) days after signing this Release to revoke it.
If Cramblit chooses to revoke this Release, she agrees to provide such
revocation in writing, accompanied by any sums received pursuant to this
Release, to be received by one of NorthWestern’s internal legal counsel by the
end of the 7 (seven) day period. NorthWestern, in writing, advised Cramblit to
discuss this Release with her own attorney (at Cramblit’s own expense) during
this period if Cramblit wished to do so. Cramblit has carefully read this
Release, fully understands what it means, and is entering into it voluntarily.
Cramblit is receiving valuable consideration in exchange for her execution of
this Release that she would not otherwise be entitled to receive.
 
6. Company Property. Cramblit warrants and represents that she has returned to
NorthWestern, by January 5, 2010, all files, memoranda, documents, records,
copies of the foregoing, credit cards, security-related equipment such as keys
or key cards. and any other property of NorthWestern or its affiliates in her
possession.  Copies of Agreements between Cramblit and NorthWestern are the
property of both Cramblit and NorthWestern, and Cramblit may retain such
copies.  Consistent with the Consulting Agreement executed between the parties,
Cramblit may retain her computer and Blackberry during the term of the
Consulting Agreement and will return that property according to the Consulting
Agreement.
 
7. False Claims Representations and Promises. Cramblit has disclosed to
NorthWestern any information she has concerning any conduct involving
NorthWestern or any affiliate that she has any reason to believe may be unlawful
or that involves any false claims to the United States. Cramblit promises to
cooperate fully in any investigation NorthWestern or any affiliate undertakes
into matters occurring during her employment with NorthWestern or any affiliate.
Cramblit understands that nothing in this Release prevents her from cooperating
with any United States government investigation. In addition, to the fullest
extent permitted by law, Cramblit hereby irrevocably assigns to the United
States government any right she may have to any proceeds or awards in connection
with any false claims proceedings against NorthWestern or any affiliate.
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 4 of 9

--------------------------------------------------------------------------------


8. Nondisclosure, Return of Proprietary Information, and Inventions and Patents.
NorthWestern and Cramblit agree that during her employment with NorthWestern,
Cramblit has received and become acquainted with confidential, proprietary, and
trade secret information of NorthWestern, including, but not limited to,
information regarding NorthWestern business programs, plans, and strategies;
finances; customers and prospective customers; suppliers and vendors; marketing
plans and results; personnel matters regarding NorthWestern employees, officers,
directors, and owners; manners of operation and services provided; negotiating
positions and strategies; legal arguments, theories, claims, investigations, and
audits; or information regarding the operation and business of NorthWestern.
Cramblit acknowledges that such information has been developed or acquired by
NorthWestern through the expenditure of substantial time, effort, and money,
that such information provides NorthWestern with strategic and business
advantages over others who do not know or use such information, and that
NorthWestern has implemented specific policies and practices to keep such
information secret. This does not preclude Cramblit from making statements that
are required by legal process, applicable law, or a regulatory agency with
jurisdiction over her.
 
The Company agrees that Cramblit has not to date, and Cramblit agrees that she
will not at any time thereafter, directly or indirectly:
 
a.  
Use for her own purpose or for the benefit of any person or entity other than
NorthWestern, or otherwise disclose or permit others to obtain access to, any
proprietary or confidential information unless such disclosure has been
authorized in writing by NorthWestern or is otherwise required by law.
Information or material that is not novel or copyrighted or patented may
nonetheless be proprietary information. Proprietary information shall not
include any information that is or becomes generally known to the industries in
which NorthWestern competes through sources independent of NorthWestern or
Cramblit or through authorized publication by NorthWestern to persons other than
NorthWestern employees. Nothing about this section will be interpreted as
prohibiting Cramblit from using her generalized knowledge of and expertise in
the utilities industry in future employment settings.

 
b.  
Except as required by law, give or disclose any records containing confidential
information or material to, or permit any inspection or copying of such records
by, any individual or entity other than in the authorized course and scope of
such individual’s or entity’s employment or retention by NorthWestern. In
addition, Cramblit warrants and represents that she has returned to NorthWestern
all such records upon resignation or separation hereunder and shall not use or
retain any such records thereafter. Records subject to this subsection shall
include, but not be limited to, all correspondence, memoranda, files, analyses,
studies, reports, notes, documents, manuals, books, lists, financial records,
operating records, marketing records, computer software, magnetic tape, or
electronic or other media or equipment of any kind that may be in Cramblit’s
possession or under her control or accessible to her which contains or may be
derived from proprietary or confidential information covered by this section.
All such records are and will remain the sole property of NorthWestern.

 
Waiver & Release
 Agreement                                               Initials  MEC
Page 5 of 9

--------------------------------------------------------------------------------


9. Public Statements. Except as necessary to secure other employment or for
other necessary reasons or as may be required by law, Cramblit agrees that she
will make no public statements concerning the severance of her employment with
NorthWestern.  Mr. Robert C. Rowe has provided Cramblit with a letter of
recommendation, which she may share with future employers.  Mr. Rowe will
provide oral recommendations consistent with his letter, as requested.  The
current Chairman of NorthWestern’s Board and the current Chairs of the Audit and
Governance Committees have also agreed to provide Cramblit with positive letters
of recommendation no later than January 15, 2010. NorthWestern, by its Board of
Directors and senior management, and Cramblit also agree that neither party,
including NorthWestern’s current employees, will make any disparaging remarks to
any third parties concerning the other party. Cramblit further agrees that she
will not disparage NorthWestern’s business capabilities, products, plans, or
senior management to any customer, potential customer, vendor, suppler,
contractor, or subcontractor of NorthWestern so as to affect adversely the
goodwill or business of NorthWestern. NorthWestern, by and through its Board of
Directors and senior management, agrees that it will refrain from making any
adverse, derogatory, or disparaging comments or statements about Cramblit or her
performance during her employment with NorthWestern.
 
10. Consequences of Violating Promises. In addition to any other remedies or
relief that may be available, upon any breach of this Release (for this purpose,
a breach will include proof that a representation was false when made), the
breaching party agrees to pay the reasonable attorney fees and any damages the
non-breaching party incurs as a result of such breach (such as by suing a
released party over a released claim). Cramblit further agrees that NorthWestern
could be irreparably harmed by any actual or threatened violation of Section 8
of this Waiver and Release and that NorthWestern will be entitled to an
injunction prohibiting Cramblit from committing any such violation.
 
11. Successors and Assigns. This Release shall inure to the benefit of and be
binding upon the Parties hereto and their respective heirs, successors, legal
representatives, and assigns.  NorthWestern may assign this Release without the
prior consent of Cramblit or her successors and assigns.  However, neither this
Release, nor any right or interest hereunder, shall be assignable by Cramblit,
Cramblit's beneficiaries, or her legal representatives, except as provided by
law or pursuant to referenced benefit policy documents. Nothing in this Release,
express or implied, is intended to confer on any person other than the Parties
hereto and the Released Parties, or their respective successors or permitted
assigns, any rights, remedies, obligations, or liabilities under or by reason of
this Release.
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 6 of 9

--------------------------------------------------------------------------------


12. Severability and Reformation. The provisions of this Release are severable.
If any provision of this Release shall be determined to be invalid, illegal, or
unenforceable, in whole or in part, neither the validity of the remaining parts
of such provision nor the validity of any other provision of this Release shall
in any way be affected thereby. In lieu of such invalid, illegal, or
unenforceable provision, there shall be added automatically as part of this
Release a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and enforceable.
Each party also agrees that, without receiving further consideration, it will
sign and deliver such documents and do anything else necessary in the future to
make the provisions of this Release effective.
 
13. Taxes. Cramblit understands that NorthWestern will withhold all applicable
income and payroll taxes. Cramblit understands that she will be responsible for
paying any additional taxes that may become due on any of the payments provided
herein. If Cramblit fails to pay any taxes due and owing on any of the payments,
or any taxing authority alleges that Cramblit has failed to do so or that
NorthWestern is responsible for the payment of these taxes, for any reason,
except to the extent that NorthWestern was responsible for the error (for
example, an error in withholding), Cramblit agrees to be fully responsible for
any judgments or orders, fines, and penalties and that she will indemnify
NorthWestern, including, but not limited to, the satisfaction of judgments,
orders, fines, or penalties in the payment of NorthWestern’s defense by counsel
of its choice in such proceedings. The taxability of the amounts contained
herein shall not affect the validity of this Release.
 
14. Governing Law and Jurisdiction. This Release shall be governed by and
construed in accordance with the laws of the State of South Dakota without
reference to conflict of laws principles thereof. The Parties also hereby
irrevocably and unconditionally submit to the jurisdiction of any South Dakota
state court or federal court sitting in South Dakota and any appellate court
from any such court in any suit, action, or proceeding arising out of or
relating to this Release, or for recognition or enforcement of any judgment
resulting from any such suit, action, or proceeding; and each party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action, or proceeding may be heard and determined in such South Dakota
state court or, to the extent permitted by law, by removal or otherwise, in such
federal court. Notwithstanding this consent to jurisdiction, NorthWestern and
Cramblit agree to resolve any claims they may have with each other through final
and binding arbitration.  Such arbitration shall be conducted according to the
then current arbitration rules and procedures for disputes governing
arbitrations administered by the Judicial Arbitration and Mediation Service
(JAMS); however, it need not be administered by JAMS.  Either party may commence
arbitration by providing to the other party a written request for arbitration,
setting forth the subject of the dispute and the relief requested. The parties
will cooperate with one another in selecting an arbitrator to preside over the
arbitration and in scheduling the arbitration.  The Parties agree that any such
arbitration shall take place within the state of South Dakota.
 
Waiver & Release
 Agreement                                               Initials  MEC
Page 7 of 9

--------------------------------------------------------------------------------


15. Further Assurances. Each party agrees to take all further actions and to
execute and deliver all further documents and instruments that are reasonably
necessary or appropriate in order to effectuate the purposes of this Release and
the transactions contemplated hereby.
 
16. Waiver. Any failure by a party hereto to comply with any obligation,
agreement, or condition contained herein may only be waived in a writing
executed by the party granting the waiver; but such waiver or failure to insist
upon strict compliance with such obligation, agreement, or condition shall not
operate as a waiver of, or estoppel with respect to, such failure or any
subsequent or other failure. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
17. Entire Agreement. This Release and the Indemnification Agreement between the
Parties dated as of November 16, 2009, set forth the entire agreements and
understandings of the Parties relating to the subject matter hereof and
supersede all prior agreements and arrangements, written or oral, relating to
the subject matter hereof.  The Parties contemplate entering into a Consulting
Agreement dated January 6, 2010.
 
18. Amendment. This Release may be amended only by a written instrument executed
by both of the parties hereto.
 
19. Notice. Any notice required or permitted by this Release shall be in writing
and shall be deemed delivered when delivered personally or by overnight courier
or sent by facsimile, or email or 48 (forty eight) hours after being deposited
in the U.S. mail, as certified or registered mail, with postage prepaid and
addressed to the party to be notified at such party’s address or fax number set
forth on the signature page hereto, as appropriate, which address or fax number
may be subsequently modified by a written notice delivered in accordance with
this section.
 
20. Counterparts. This Release may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same agreement.

 Waiver & Release
 Agreement                                               Initials  MEC
Page 8 of 9

--------------------------------------------------------------------------------

 

 

 Take this release home, read it, and carefully consider all of its provisions
before signing it. It includes a release of known and unknown claims. If you
wish, you should take advantage of the full consideration period afforded by
Section 5, and you should consult your attorney.
 
Miggie E. Cramblit acknowledges that she has read this release in its entirety,
that she understands its terms, and that she is entering into this agreement
release knowingly and voluntarily.




Miggie E. Cramblit
 
 
/s/ Miggie E. Cramblit                                                      
Miggie E. Cramblit
901 West Golden Eagle
Sioux Falls, SD 57108
 
 
 
Date:  January 5, 2010
NorthWestern Corporation d/b/a NorthWestern Energy
 
/s/ Bobbi L. Schroeppel                                                      
By:  Bobbi L. Schroeppel
Its:  VP-Customer Care, Comm., HR
3010 West 69th Street
Sioux Falls, SD 57108
Facsimile: (605) 978-2910
 
Date:  January 8, 2010
 






Waiver & Release
 Agreement                                               Initials  MEC
Page 9 of 9

--------------------------------------------------------------------------------

 
